Case 9:19-cv-81149-WPD Document 19 Entered on FLSD Docket 10/15/2019 Page 1 of 1

                                         EXHIBIT 1
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-81149-CIV-DIMITROULEAS

  THE THIRD FRIDAY TOTAL
  RETURN FUND, L.P.,

         Plaintiff,
  v.

  DIVERSE MEDICAL MANAGEMENT, INC.,

         Defendant.
  _____________________________________/

                                     ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Parties’ Joint Stipulation of Dismissal with

  Prejudice [DE 17] (the “Stipulation”), filed herein on October 15, 2019. The Court has carefully

  considered the Stipulation and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Stipulation [DE 17] is hereby GRANTED; this case is DISMISSED with

             prejudice, with each party to bear its own costs and fees except as otherwise agreed;

         2. The Clerk is directed to CLOSE this case and DENY any pending motions as moot.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  15th day of October, 2019.




  Copies furnished to:
  All Counsel of Record




Case 4:19-cv-00046-CLC-CHS Document 53-1 Filed 10/18/19 Page 1 of 1 PageID #: 709
